Citation Nr: 9907801	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 until 
December 1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of November 1997 and May 1998 of the Chicago, Illinois 
Regional Office (RO) which denied service connection for back 
and knee disorders, and hearing loss and tinnitus, 
respectively.

After a review of the record, the issues of service 
connection for bilateral knee disability and a low back 
disorder will be addressed in a REMAND following the ORDER 
portion of this decision.


FINDINGS OF FACT

The claims for entitlement to service connection for 
bilateral hearing loss and tinnitus are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims for service connection for hearing loss and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The appellant asserts that he was exposed to loud noises on a 
daily basis as an aircraft mechanic in service which resulted 
in acoustic trauma to which current hearing loss and tinnitus 
are attributable.  He contends that service connection for 
such should now be granted by the Board.  

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claims 
need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of well-grounded 
claims, there is no duty to assist the veteran in developing 
the facts pertinent to the claims, and the appeal must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records reflect that appellant was 
afforded a number of audiograms throughout his service on 
account of his duties and status.  The record reflects that 
decibel loss interpretations were never more than between -10 
and 20 at all times.  It was noted on several of these 
occasions that ear protection was worn.  Upon examination in 
November 1970 for separation from active duty, the veteran 
was afforded an audiogram which revealed puretone thresholds 
in decibels of 0/0/0/5/5 and 10/0/0/15/0 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  He affirmatively denied ear trouble 
and hearing loss at that time.  No complaints of hearing loss 
or ringing of the ears are recorded in the service medical 
records.

The veteran underwent VA examination of the ears in March 
1998 and related that as a jet engine mechanic on flight 
status, he was exposed to constant noise on the flight line 
and noticed some hearing loss and later ringing of the ears.  
He said that the ringing of the ears had been getting worse 
over the years, and that he could not hear very well in a 
noisy room.  The veteran indicated that he had to turn the 
volume of his television and radio up to be able to hear 
them.  Examination of the ear disclosed no disease.  

The appellant was afforded a VA audiology examination in 
March 1998 and was determined to have pure tone thresholds in 
decibels of 10/15/10/25/25 and 20/10/5/35/35 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  Speech recognition ability was 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that pure tone testing revealed normal hearing 
sensitivity in the right ear and that the left ear 
demonstrated normal hearing with mildly elevated thresholds 
at 3000 and 4000 Hertz.  Speech recognition was determined to 
be excellent, bilaterally.  It was found that a tinnitus 
match was established at 1500 Hertz at the 15 decibel hearing 
loss in the right ear and at 20 decibel loss in the left ear.  

The determination of whether a veteran has a ratable hearing 
loss disability is governed by 38 C.F.R. § 3.385 which holds 
that hearing loss will be considered to be a disability (for 
VA purposes) when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The record reflects in this instance, however, that although 
the veteran claims that he now has hearing loss and tinnitus 
which are of service onset, the evidence does not support 
these conclusions.  The Board points out that no ratable 
hearing loss by VA standards was demonstrated during active 
duty, including at separation from service, and the veteran 
denied any ear problem at that time. 

Moreover, current VA audiogram still does not show that the 
appellant has hearing loss disability within the applicable 
law.  In other words, the decibel losses do not meet the 
criteria established by regulation for a ratable hearing 
disability.  In this regard, it must be pointed out to the 
veteran that a claim for service-connection must be 
accompanied by evidence which establishes that he currently 
has the claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A well-grounded claim requires 
evidence of a present disability.  Brammer at  223.  
Consequently, the appellant's own assertions that he now has 
hearing loss disability which is of service onset do not 
constitute cognizable evidence upon which to reach the merits 
of this matter in the absence of current disability.

As for the claim for tinnitus, the record reflects that there 
is no competent medical evidence of record which establishes 
a nexus relationship between current symptomatology in this 
regard and service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  As a lay person who is untrained in the field of 
medicine, the veteran is not competent to provide a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
The Board acknowledges that the veteran was indeed exposed to 
hazardous noise levels in service.  However, it is shown that 
ear protection was provided and, as noted previously, he 
denied any ear problems at separation from service, and this 
would included ringing of the ears.  The postservice record 
is completely devoid of a showing of complaints or a finding 
of such until almost 28 years after separation from active 
duty.  There is no indication in the record as to what type 
of activities or employment the veteran has been engaged in 
during the interim, but current findings of tinnitus are far 
too remote from service to find any basis for a grant of 
service connection in the absence of any competent nexus to 
active duty.

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record in this instance reflects that the veteran does not 
now have hearing loss disability for VA purposes and no 
medical provider in the record has proposed any link between 
service and current complaints of tinnitus.  A well-grounded 
claim must be supported by evidence, more than merely 
allegations.  Tirpak at 609, 611.  Accordingly, without the 
requisite competent evidence reflecting that the veteran has 
a ratable hearing impairment or tinnitus which is of service 
onset, he has not met his burden of submitting evidence that 
his claims for service connection for such are well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appellant's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus 
are found to be not well-grounded, and the claims must be 
denied.  See Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The claims for service connection for hearing loss and 
tinnitus are not well grounded and the appeals based thereon 
are thus denied.


REMAND

The service medical records show that the veteran was seen in 
sick bay in December 1968 for complaints of bilateral knee 
pain which he indicated he had had since the age of 13.  He 
stated that he had never been treated by a doctor for that 
condition but that it had been worse since being in the 
military.  An X-ray was obtained which was interpreted as 
showing changes compatible with old healed Osgood-Schlatter's 
disease.  No further reference to knee symptoms are recorded 
in the service medical records.  The postservice record is 
devoid of any complaints of this nature until the appellant 
filed a claim for such in February 1997.  

As well, service medical records reflect that the veteran was 
treated in August 1969 for intermittent pain in the coccygeal 
area.  It was noted that the symptoms were primarily local 
and without significant radiation.  It was reported that an 
examination disclosed a one by one centimeter tender nodule 
just superficial to the first coccygeal segment which was 
felt to represent a pilonidal cyst.  The appellant was 
referred to the surgical service where it was noted that he 
had a long history of a painful coccyx usually associated 
with trauma.  It was indicated that he had recently been 
performing sit-ups.  Impressions of "possible pilonidal cyst 
- doubt" as well as probable trauma to coccyx were rendered.  
In October 1969, it was reported that the veteran continued 
to have intermittent pain in the area of the coccyx which 
usually occurred at work as a helicopter mechanic.  An 
impression of "doubt pilonidal cyst" was recorded on this 
occasion.  No further reference to coccyx symptomatology is 
recorded in the service medical records.  

Pursuant to the filing of a claim in February 1997, the 
veteran was afforded a VA orthopedic examination in October 
1997, when he indicated that after service, he had continued 
to have increasing pain and tenderness affecting his knees 
and low back.  Following examination, diagnoses of 
degenerative joint disease of both knees with pain and 
tenderness and limitation of motion, and chronic muscle spasm 
of the lumbosacral spine with possible degenerative joint 
disease, possible degenerative disc disease with pain 
radiating down right leg consistent with some possible 
lumbar/sacral nerve root compression were rendered.  The 
examiner specifically noted on that examination and an 
ensuing one that neither the claims folder nor any other 
medical records were available for review at that time.  

A medical statement was subsequently received from H. G. 
Thompson, Jr., M.D.,  noting that the veteran had been 
treated by him for many years for back pain and recurrent 
sciatica and had been proven to have a focal right 
paracentral disc herniation at L5-S1 attributable to symptoms 
the appellant reported he had had since service.  The RO 
wrote to the veteran in November 1997 requesting that Dr. 
Thompson provide a statement as to how long he had treated 
the veteran and the basis upon which the opinion relating 
current low back disability to service had been made.  Dr. 
Thompson responded in December 1997 that his treatment of the 
veteran had begun in 1971.  He attached service medical 
records indicating treatment to the coccyx in service 
previously reported.

The Board finds under these circumstances that the clinical 
evidence with respect to the knees and low back is incomplete 
and inadequate, and that there is not enough information to 
make an informed appellate decision as to these matters.  
Specifically, there is a more than a 25 year lapse of time 
after service and a showing of current knee and low back 
disability.  While Dr. Thompson has stated that he began 
treating the veteran in 1971 for his back, there is no 
clinical evidence of this short of his own statements to this 
effect.  The Board is of the opinion that such information 
should be requested and secured.  

As well, while the appellant now appears to have significant 
symptomatology affecting the knees, there is no indication 
that any incident of service made the old Osgood-Schlatter's 
disease worse after service discharge.  In this regard, the 
Board points out there is no clinical evidence after service 
of any continuing knee symptomatology.  Moreover, when the 
appellant was examined by the VA in October 1997, the 
examiner noted that no service medical or any other records 
were available for review.  Thus, no opinion could properly 
be rendered as to the relationship between current knee 
disability and service.  The Board is thus of the opinion 
that the veteran should be given the opportunity to provide 
clinical documentation of treatment for his knees, and that 
additional VA examination by a specialist which takes into 
account the records of prior medical treatment is indicated.  
See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  

The case is therefore REMANDED to the RO for the following 
actions: 

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of any and all providers from 
whom he has sought treatment for his 
knees and low back.  After securing the 
necessary medical releases, the RO 
should request copies of the actual 
contemporaneous clinical records dating 
from service, to include from Dr. 
Thompson, and associate them with the 
claims folder.  

2.  Thereafter the veteran should be 
scheduled for VA orthopedic examination 
to be conducted by a board-certified 
specialist to ascertain the nature and 
likely etiology of current low back and 
knee symptomatology now indicated.  All 
necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review prior to the examination.  
Based on review of the case and physical 
examination, it is requested that the 
examiner clearly express opinion as to 
1) the probable onset of the old Osgood-
Schlatter's disease noted in service and 
the clinical course of such, 2) whether 
the clinical evidence supports a finding 
that there was a permanent increase in 
severity of the old Osgood-Schlatter's 
disease as the result of the appellant's 
symptoms in service, 3) whether it is as 
least as likely as not that the 
intermittent coccyx pain noted in 
service in 1969 is related to current 
lumbosacral spine pathology.  The 
examination report should set forth a 
clear, comprehensive narrative of all 
pertinent findings and a complete 
rationale for the opinions expressed.  
The examiner must indicate whether the 
claims folder was reviewed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(1998).

4.  The appellant must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report in order that he may 
make an informed decision as to whether 
of not he wishes to comply with the 
request.  

5.  After completion of the development 
requested above, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
supplemental statement of the case and 
be given the opportunity to respond 
thereto.  

No action on the part of the appellant is required until he 
receives further notice. The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



- 11 -


